DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a brake system or method, wherein information about a fill level of a pressure medium reservoir and/or a gas volume included in the pressure medium is provided to the electronic control unit of the power braking system, and wherein the method is performed if the provided information signals that the fill level of the pressure medium reservoir has reached or fallen below a predefinable minimum fill level and/or if a plausibility check of the information about the fill level of the pressure medium reservoir is to be performed by the electronic control unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 2, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657